In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Commissioner of Labor dated April 28, 1987, which found, inter alia, that the petitioner willfully failed to pay prevailing wages on a public works contract in violation of Labor Law § 220, the petitioner appeals (1) from an order of the Supreme Court, Dutchess County (Benson, J.), entered December 4, 1987, which dismissed the proceeding as time barred, and (2) as limited by its brief, from so much of an order of the same court entered May 19, 1988, as, upon reargument, adhered to the original determination.
*678Ordered that the appeal from the order entered December 4, 1987, is dismissed as that order was superseded by the order entered May 19, 1988; and it is further,
Ordered that the order entered May 19, 1988, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court properly dismissed the proceeding as untimely commenced (see, Labor Law § 220 [8]; § 220-b [2]; cf, Pagliaroli v Zoning Bd. of Appeals, 66 AD2d 997; Matter of Trotta v Board of Trustees, 51 AD2d 526). Mangano, J. P., Brown, Kooper and Harwood, JJ., concur.